DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention of Group I, Species 1I, with claims 1-9 indicated by Applicant to read thereon, in the reply filed on 5/10/2021 is acknowledged.  The traversal is on the ground(s) that the inventions are readily evaluated in one search without placing undue burden on the Examiner.  This is not found persuasive because this proposed processes show different inventions that would require a diversity field of search since their different classification has already been established.  It would require undue burdensome search to examine all inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/10/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2, line 4, the phrase “chip pads” lacks antecedent basis.
Re claim 2, line 5, the phrase “upper pads” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US Patent No. 10,109,617 B2.
Re claim 1, Lee et al. disclose a method of fabricating a semiconductor package, the method comprising: preparing a panel package UR (i.e., fig. 17), the panel package including a redistribution substrate 120 (i.e., fig. 17), a connection substrate 110 on the redistribution 
Re claim 8. The method of claim 7, wherein the upper pad 117b is not vertically aligned with the lower pad 115 (i.e., fig. 2 Note: figures/elements not drawn to scale, see col. 3, lines 1-10)
Re claim 9. The method of claim 1, wherein the preparing the panel package comprises: forming a plurality of first connectors 11 (i.e., fig. 2) between the redistribution substrate 120 and the lower semiconductor chips 10/20; and forming a plurality of second connectors 123 (i.e, the bump portion of the 123) between the redistribution substrate and the connection substrate (fig. 2), wherein the first connectors include solder balls, bumps, or pillars, and wherein the second connectors include solder balls, bumps, or pillars (i.e., fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK S CHEN/Primary Examiner, Art Unit 2893